Citation Nr: 0724823	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

As originally developed for appeal, the veteran's claim 
included the additional issue of entitlement to an increased 
rating for hemorrhoids.  However, the veteran indicated at 
his Travel Board hearing in April 2007 that he did not wish 
to pursue this issue and it was withdrawn. Therefore, 
consideration is limited to the issue listed on the first 
page of the present decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The veteran is claiming entitlement to service connection for 
sleep apnea, which he asserts began during service.  Sleep 
apnea is defined as transient attacks of failure of automatic 
control of respiration, resulting in alveolar 
hypoventilation, which becomes more pronounced during sleep.  
See Dorland's Illustrated Medical Dictionary 528, 1381 (28th 
ed. 1994).  Obstructive sleep apnea is defined as sleep apnea 
resulting from collapse or obstruction of the airway with the 
inhibition of muscle tone that occurs during REM sleep.  Id.

A current diagnosis of sleep apnea is of record.  Post 
service records show the first diagnosis of sleep apnea is in 
October 1996, three years after the veteran's retirement from 
service.  At that time he reported a history of problems with 
snoring dating back to his teenage years.  The post service 
records also show he underwent uvulopalatopharyngoplasty and 
septoplasty for obstructive sleep apnea in November 1997.  A 
September 2002 outpatient treatment record notes the veteran 
was diagnosed with sleep apnea in 1995.    

Also of record is evidence indicating that the veteran's 
sleep apnea began in service.  Although the service medical 
records (SMRs) are negative for complaints, findings or 
diagnosis of sleep apnea, the reports do show that the 
veteran was treated on numerous occasions for respiratory 
complaints, with assessments including common cold, viral 
upper respiratory infection, sinusitis, recurrent 
tonsillitis, and bronchitis.  On one occasion, the records 
show that in December 1992 the veteran was treated for an 
episode of intractable hiccups.  What is significant is that 
during the evaluation the veteran was only able to respond 
with one to two sentences before drifting off into sleep.  
The physician provided no further summary or elaboration.  At 
his retirement physical in November 1993, the veteran denied 
frequent trouble sleeping, or ear, nose or throat trouble, 
but did note a history of asthma and shortness of breath.  In 
addition to the foregoing, the veteran has submitted lay 
statements from several individuals, who reportedly served 
with him, relating their observations of his loud snoring, 
heavy breathing and daytime sleepiness during service.  These 
statements also describe the veteran falling asleep during 
conversations and while driving.

Given the veteran's current diagnosis of sleep apnea, the 
evidence indicating that his sleep apnea is related to 
service, and the absence of a medical opinion addressing the 
etiology of the disorder, a VA examination is needed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the evidence of record indicates that the 
claimed disability or symptoms may be associated with 
service, the threshold for getting an examination is rather 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As previously 
alluded to, in this case, SMRs include numerous respiratory 
complaints and the veteran's almost 20-year history of active 
service, along with lay statements recounting an in-service 
history of symptoms and behavior consistent with sleep apnea, 
raise medical questions regarding the onset of any 
disability.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill VA's duty to 
assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his sleep 
apnea, or to provide the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  Document 
any attempts to obtain such records.  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

2.  The veteran should also undergo 
appropriate VA examination to determine 
the etiology of his sleep apnea and set 
forth the medical probability that it is 
traceable to any incidents, symptoms, or 
treatment the veteran experienced or 
received during service.  The claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  

a.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of sleep 
apnea had their onset while the 
veteran was in service from 1975 to 
1993 or within one year following 
his retirement from service.  

b.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly any 
service medical records showing 
inservice complaints and symptoms 
the examiner associates with risk 
factors for sleep apnea.  The basis 
for the conclusions reached should 
be stated in full.  If the veteran's 
sleep apnea cannot be regarded as 
having been incurred in service, the 
examiner should specifically so 
indicate.

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

3.  After ensuring that all the requested 
development has been fully accomplished, 
the RO should re-adjudicate the claim by 
evaluating all evidence obtained after 
the last supplemental statement of the 
case (SSOC) was issued.  If the 
disposition remains unfavorable, the 
veteran and his representative should be 
provided with a SSOC and the usual period 
of time for a response should be 
afforded.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


